Citation Nr: 0844311	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to service connection for bilateral arm 
disability.

3.  Entitlement to service connection for bilateral elbow 
disability.

4.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from May 1982 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

Further development of the evidence is required before the 
Board can adjudicate the veteran's pending claims of 
entitlement to service connection.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In March 2007, the veteran submitted letters from Dopps 
Chiropractic Clinic, dated in January 2007 and February 2007, 
as well as a statement from the veteran's ex-wife, dated 
December 2006.  At that time, he did not waive his right to 
have this additional evidence initially considered by the RO 
(AMC).  Indeed, in November 2008, the veteran requested that 
his claims be remanded to the RO, so that the RO may review 
the additional evidence.  Therefore, the veteran's claims 
must be remanded to the RO, so that the RO (AMC) can first 
consider this additional evidence and issue another 
supplemental statement of the case (SSOC), as appropriate.  
See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) 
(any pertinent evidence submitted by the appellant or his 
representative must be referred to the agency of original 
jurisdiction for initial review, unless this procedural right 
is waived by the appellant or his representative, or unless 
the Board determines the benefit sought can be allowed on 
appeal without such a referral).

Furthermore, while the Board acknowledges that the veteran 
was provided with a VA examination regarding the veteran's 
claim for service connection of a left shoulder disability in 
November 2005, the Board notes that the examination report 
does not address the veteran's other claimed disabilities, 
including a right shoulder disability, bilateral arm 
disability, bilateral elbow disability, and residuals of a 
neck injury.  Likewise, the veteran submitted a February 2007 
letter from Dopps Chiropractic Clinic, which asserted that 
the veteran's claimed disabilities are related to his 
military service, particularly a February 1985 tank accident.  
However, this 2007 opinion was based on the medical 
provider's memory of previous evaluations and the veteran's 
report of medical history, and did not include a physical 
examination of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  See also Reonal v. Brown, 
5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based on a factual premise or history as 
related by the veteran).  Moreover, this opinion contradicted 
the conclusion of the November 2005 VA examination report, 
which found that the veteran's left shoulder disability was 
unrelated to his military service.  As such, it is unclear as 
to whether the veteran has current bilateral shoulder, arm, 
and elbow disabilities, or a neck disability, which are 
causally or etiologically related to his military service.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the Board finds that the veteran should be 
afforded an additional VA examination in order to determine 
nature and etiology of the veteran's claimed bilateral 
shoulder, arm, and elbow disabilities, as well as the nature 
and etiology of his claimed neck disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  



Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

1.  Schedule the veteran for a VA 
examination to determine the nature, 
severity, and etiology of his bilateral 
shoulder, arm, and elbow disabilities, as 
well as the nature, severity, and 
etiology of his neck disability.  

Conduct all testing and evaluation needed 
to make this determination.  The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The claims file must be made 
available to the examiner for review in 
connection with the examination, 
including a complete copy of this remand. 
The examiner should be provided a full 
copy of this remand, and he or she is 
asked to indicate that he or she has 
reviewed the claims folder.  The examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder. 

The examiner is then requested to 
indicate whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that the veteran's current 
bilateral shoulder, arm, and elbow 
disabilities, as well as his current neck 
disability, are causally or etiologically 
related to his service in the military.  
The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

2.  The RO should consider all additional 
evidence received since the most recent 
supplemental statement of the case issued 
in June 2006, and readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




